Case 3:14-cr-00175-WHA Document 962-20 Filed 01/10/19 Page 1 of 3




          EXHIBIT T
Report fo r Pole N umber: 102292424
                            Case 3:14-cr-00175-WHA Document 962-20 Filed 01/10/19 Page 2 of 3


                                                                   Pole Detail Report



   Map Name:                JJ39                                                                                 -122.24679
   Owner:                   PG&E owned pole                                                                      Show in Map Guide
   Address:                 3683 ATLAS PEAK RD 9S                                                                Show in Google Map
   Cust Info:               VISUAL
   Access:                  Readily Accessible                                              Environmental:       No environmental conditions
   Reason:                  No Access Issues                                                Alerts:              No Alerts
   Immediate Response Conditions:                  Immediate Response Comments:
   No Immediate Response Conditions
   GIS Guid:                1F864A02FE084A9894252714677389E8
                                                                                                                                                                              :-:·=·i·=·;{t:r===
                                                                                                                                               :::::::::::::::::::::::::::::::::::::::::::::.:.::::::/::

                                                                            Private
   Pole Type:               Through Bore           Location:                                Attachments:         Communications.Distribution
                                                                            property
   Surface:                 Dirt                   Walkway:                 0               JP Num :             PG110123
                            McFarland
   Supplier:                                       Mfr Year:                2011            Ins Year:            2011
                            Cascade Co
   Species:                 Douglas Fir            Class :                  4               Height:              45
   Orig Treat:              Penta in Petroleum Orig Circ:                   37              Estimated Data:
                                                                                                                 •
   Existing Rnfcmnt:        No Reinforcement                                                Solid Surface:
                                                                                                                 •
   Project Status:          ACTIVE                 Contractor:              OSM
   Foreman:                 m4a0                   Current Circ:            37.00           Snow Load:
   Pole Work Status:        Complete               Effective Circ:          37.00           Front Span Length:
   Crew ID:                 OSM241                 Encl Pkt Count:                          Back Span Length:
   Visit Date:              10/26/2017             Exp Pkt Count:                           Full Span Count:
   Work Report:                                    Mch Dmg Count:                           Single Span Count:
   lnsptn Type:             Test and Treat         Steel Installed:                         Equip Count:
   Excavation:              No Excavation          No Steel Rsn:                            Drop Count:
   External Treat:          No Treat               Banding Issue:                           Pole Load:           0%
                            Visual Sound and
   Internal Test:                                  GL Shell Avg:            99.00           Wood Strength :      100%
                            Bore
   Internal Trt:            No Treat               BG Shell Avg:            0.00            Rmng Strength:       0%
   Test Issues:             No Issues              Shell@66:                0.00            Result Status        Pass
   Trtmnt Issues:           No Issues              Shell@54:                0.00            Comments:
   Pole Top Cndtn:          Fair                   Shell@42:                0.00
   Pole Bttm C ndtn:        Penta 10-50 Years Shell@26:                     0.00
   None                                            Shell @15:               0.00


   Project Status:          CLOSED                 Contractor:              UPT
   Foreman:                 cglenn001              Current Circ:            0.00            Snow Load:
   Pole Work Status:        Complete               Effective Circ:          0.00            Front Span Length:
   Crew ID:                 UPT160                 Encl Pkt Count:                          Back Span Length:
   Visit Date:              10/09/2012             Exp Pkt Count:                           Full Span Count:



http: \\,rn12 , ptt RcportPolcDctailPop.asp:-;?l'olcRcfnum~ I02292-124[1 l/ l 5/20 17 1:42:02 PM]

   CONFIDENTIAL                                                                                                              PGE-CPUC 00006203
Report for Pole Number: 102292424
                            Case 3:14-cr-00175-WHA Document 962-20 Filed 01/10/19 Page 3 of 3
   Work Report:             943504                 Mch Dmg Count:                          Single Span Count:
   lnsptn Type:             Test and Treat        Steel Installed:                         Equip Count:
   Excavation:              No Excavation          No Steel Rsn:                           Drop Count:
   External Treat:          No Treat               Banding Issue:                          Pole Load:           0%
                            Visual Inspection
   Internal Test:                                  GL Shell Avg:           0.00            Wood Strength:       100%
                            Only
   Internal Trt:            No Treat               BG Shell Avg:           0.00            Rmng Strength:       0%
   Test Issues:             No Issues             Shell@66:                0.00            Result Status        Pass
   Trtmnt Issues:           No Issues             Shell@54:                0.00            Comments:
   Pole Top Cndtn:          Fair                  Shell@42:                0.00
   Pole Bttm Cndtn :        Fair                  Shell@26:                0.00
   None                                           Shell @15:               0.00


   Project Status:          CLOSED                 Contractor:             DAV
   Foreman:                                        Current Circ:           44.00           Snow Load:
   Pole Work Status:        Complete               Effective Circ:         44.00           Front Span Length:
   Crew ID:                                        Encl Pkt Count:                         Back Span Length:
   Visit Date:              06/09/2003             Exp Pkt Count:                          Full Span Count:
   Work Report:             PO44122                Mch Dmg Count:                          Single Span Count:
   lnsptn Type:             Test and Treat        Steel Installed:                         Equip Count:
   Excavation:              Partial Excavation     No Steel Rsn:                           Drop Count:
   External Treat:          BG Treat               Banding Issue:                          Pole Load:           0%
   Internal Test:                                  GL Shell Avg:           99.00           Wood Strength :      100%
   Internal Trt:            Fume                   BG Shell Avg:           0.00            Rmng Strength:       0%
   Test Issues:                                   Shell@66:                0.00            Result Status        Pass
   Trtmnt Issues:                                 Shell@54:                0.00            Comments:
   Pole Top Cndtn:                                Shell@42:                0.00
                                                                                           04/05/2010 19:51 :20 BCH_WM_PTT (BCH_WM_PTT)
   Pole Bttm Cndtn:         Fair                  Shell@26:                0.00
                                                                                           PCONDBOTXTRA HOLE CHECKS
   Excessive Checking or Cracked                  Shell @15:               0.00




http: \\,rn12, ptt RcportPolcDctailPop.asp:-;?l'olcRcfnum~ I02292-12-1[1 l/ l 5/2017 1:42:02 PM]

   CONFIDENTIAL                                                                                                        PGE-CPUC_00006204
